 

§a§e iii§:ev:©@@§i=§t§ easement 35 sites @1/22/19 sage 1 of 1

C OV l N G T o N Ashley Simonsen
sewle sausssl_s DuBA\ FRANs<FuRT joaANNEseuRe . '
LoNDoN Los ANGELES New vom< PALo ALTo Cowngton 86 Bul`hng LLP
saw FnANc:sco sEouL sHANGHAl wAsHlNeroN 1999 Avenu€ oftl'le StaI'S

 

 

Los Angeles, CA9006’7»4643
T +1 424 332 4782
asimonsen@cov.com

By ECF January 22, 2019

 

 

 

 

 

Honorable Denise Co
United States District Judge

Daniel Patricl< Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007~1312

 

Re: Hyland v. Navient Corporation, Case No. 1:18-cv-09031
(DLC)

Dear Judge Cote:

l write on behalf of defendants Navient Corporation and Navient Solutions, LLC
(“Navient”) pursuant to Rule 1(E) of Your Honor’s Individuai Practices to request an extension
of time to February 15, 2019 to respond to plaintiffs’ amended complaint Navient anticipates
filing a motion to dismiss on Various grounds, and the parties have agreed to the following
briefing schedule:

Motion due: February 15, 2019
Opposition due: March 18, 2019
Reply due: April 8, 2019

Navient’s current deadline to respond to the amended complaint is January 30, 2019.
No previous requests for extensions of time have been made for this deadline. As noted above,
plaintiffs have agreed to the above proposed briefing schedule

Navient further requests that the parties be permitted to file motion and opposition
briefs not exceeding 30 pages each, and that Navient be permitted to file a reply brief not
exceeding 15 pages. Plaintiffs have agreed to this request, Which the parties believe is necessary
adequately to address the number and complexity of claims and issues.

    
 

@W;/;;/;/ m €'_,{f;£/K/; ,M/ Respectfully,
~:M`Wlée¢ é%>d¢/»r~»r//-w~.~ ?]/ frey s/Ashley Simonsen
;<;:M agij.}§;s _ 'i‘ j
M¢.a gai/4a . Ashley Simonsen

 

//a é:/?'a

cc: Plaintiffs’ Counsel (by ECE

